Citation Nr: 1401366	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-47 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for post-operative herniated nucleus pulposus of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1987 to August 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  All materials relevant to the appeal are associated with the Veteran's Virtual VA electronic file.  

The Veteran testified in July 2010 before the undersigned Acting Veterans Law Judge at a Travel Board hearing held at the RO in Waco, Texas.  A transcript of that hearing is associated with the claims file.

Preliminarily, the Board finds that it does not have jurisdiction over the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  Here, the RO has separately adjudicated the issue of entitlement to a TDIU, denying that claim in an April 2012 rating decision.  The Veteran did not appeal, and the issue is not currently before the Board as he was employed as of 2011 and has made no further statements indicating unemployability. 


FINDINGS OF FACT

1.  The Veteran's lumbosacral spine disability results in forward flexion of the thoracolumbar spine to 10 degrees, with favorable ankylosis of the spine; the spine disability does not result in unfavorable ankylosis.

2.  The Veteran's lumbosacral spine disability results in intervertebral disc syndrome.

3.  The credible evidence of record does not establish that the Veteran's intervertebral disc syndrome produces incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for post-operative herniated nucleus pulposus of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  VA has performed additional development through the course of the appeal, as directed in the Board's two prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, in this regard, the Board has twice sought the Veteran's assistance in obtaining private treatment records for his spine disability, which he has repeatedly indicated exist.  Despite those efforts by the Board, the Veteran has not submitted those records.  As indicated in the most recent remand, without, at minimum, a signed release permitting VA to obtain those records, the Board, is obligated to adjudicate the appeal without the benefit of any support those records might have provided the claim.  VA has adequately attempted to assist the Veteran, but he has not participated in those efforts.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran's statements in support of the claim are of record, including testimony provided at a July 2010 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

The appeal was previously before the Board in November 2010 and April 2013, at which times it was remanded to provide additional development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The Board finds substantial compliance with both remands.  The 2010 remand requested that the Veteran be contacted to submit treatment records, that certain STRs were obtained, and that a VA examination was conducted.  A letter was sent in December 2010, the Veteran sent in additional STRs, STRs were obtained from the relevant medical facility, and an adequate VA examination was conducted in February and March 2011.  The 2013 remand directed that the Veteran again be notified that submitting treatment records or authorizations for those records was requested.  A letter was sent in June 2013; the Veteran did not respond.  Accordingly, there is substantial compliance with the remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula, Diagnostic Codes 5235-5243).  Under this formula, the current 40 percent rating contemplates forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note 5.

Where a spine disability is manifested by intervertebral disc syndrome (IVDS), the disc disease may be rated based on limitation of motion, as delineated above, or alternatively, based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months.  38 C.F.R. § 4.71a.  IVDS is assigned a 60 percent rating when incapacitating episodes have a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, IVDS Formula, Note 1.

The Board has considered all of the evidence of record in adjudicating this claim, but for purposes of clarity, focuses in this decision only on the particular evidence relevant to the spine rating criteria that could permit a rating in excess of 40 percent; evidence of ankylosis and the presence of incapacitating episodes.  In addition to the medical findings of record, both in the VA and private treatment reports and VA examination reports, the Board notes that the Veteran has consistently identified intense pain that impaired sleeping, driving, walking, and other activities.  His spine pain impaired his ability to work, resulting in a change in job status, and, at one point during the appeal, losing his job.  See, e.g., December 2008 Notice of Disagreement; July 2010 Travel Board Hearing testimony.  

Applying the General Rating Formula, the Board finds that the Veteran does not meet the criteria for a rating in excess of 40 percent for his post-operative herniated nucleus pulposus of the lumbosacral spine based on limitation of motion.  His disability would have to manifest in, at minimum, unfavorable ankylosis of the thoracolumbar spine.  The February 2011 VA examiner diagnosed the Veteran with favorable ankylosis of the spine, noting the Veteran's in-service spine fusion, and its effects on the Veteran's range of motion.  No other examiner diagnosed the Veteran with any form of ankylosis.  

As addressed above, favorable ankylosis is different from, and considered less debilitating than, unfavorable ankylosis.  Unfavorable ankylosis results in difficulty walking, difficulty opening the mouth and chewing, limited breathing, gastrointestinal symptoms, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, and/or neurologic symptoms; the Veteran has not demonstrated any of those symptoms.  38 C.F.R. § 4.71a, General Rating Formula, Note 5.  Without a showing of unfavorable ankylosis of the thoracolumbar spine, a rating in excess of 40 percent under the General Rating Formula is not warranted.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has considered the application of other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran has intervertebral disc syndrome associated with his lumbosacral spine disability.  Throughout his appeal, he has maintained a separate diagnosis of radiculopathy of the left lower extremity (for which he is service-connected), associated with the spine disability.  As noted above, for a rating higher than 40 percent under the IVDS formula, the evidence would have to demonstrate that the Veteran had incapacitating episodes that totaled at least six weeks over the previous year.  38 C.F.R. § 4.71a, IVDS Formula.  The definition of "incapacitating episodes" is specific in VA regulations: "a period of acute signs and symptoms due to intervertebral disc syndrome bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, IVDS Formula, Note 1.  

The credible evidence of record does not support a finding that such incapacitating episodes exist.  In September 2009, the Veteran denied incapacitating episodes during a VA examination.  Likewise, such episodes were not noted during private treatment from September 2009 through May 2010.  

The evidence that most favors the Veteran's claim is from the February 2011 VA examination.  The Veteran reported a series of epidurals provided by a private treatment provider.  He described constant low back pain of a sharp and stabbing nature, which radiated down the bilateral legs about once per week depending on activities.  He reported that he had incapacitating flare-ups once per week that made him bedridden and required a narcotic; such episodes would last one day.  Following physical examination, which included findings that the Veteran had forward flexion limited to 30 degrees, with pain beginning at 10 degrees and the diagnosis of favorable ankylosis, the examiner noted the Veteran's report of intervetebral disc syndrome, with incapacitating episodes occurring once a week.  It was the examiner's opinion that it was at least as likely as not that the Veteran had incapacitating flare-ups that rendered him bedridden for one day each week, basing that opinion on the severity of his disease, his recurrent disc herniation, and the Veteran's reported history.  

While the Board acknowledges the examiner's findings concerning incapacitating episodes, the Board does not find the Veteran's contentions (upon which the examiner relies, in part) to be credible; as such, the examiner's findings are not probative.  Although the Veteran is competent to report that his physician prescribed bed rest; the Board finds the statements not credible.  The Veteran has consistently told VA that his private examiner treated him for his incapacitating episodes, and ordered bed rest.  In addition to the Board's efforts in November 2010 to encourage the Veteran to submit those records, most recently, in April 2013, the Board again gave the Veteran the opportunity to supply the records, and emphasized their importance.  In the April 2013 remand, the Board indicated as follows: 

The Board stresses to the Veteran that these records are very important to his claim.  The February 2011 examination report notes that the Veteran experienced incapacitating episodes once per week, requiring bed rest and prescription pain medication for treatment.  Evidence of that treatment from the provider could warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2012).  

The AOJ should inform the Veteran that if he fails to provide the necessary release(s) for VA to obtain the relevant records, or to provide the records themselves, his appeal will be readjudicated based on the evidence of record.  

See April 2013 Board Remand, at 3 (emphasis added).  The Board has made efforts to indicate to the Veteran the importance of those records, as the Board perceives the rating criteria to require "bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, IVDS Formula, Note 1.  The only private spine treatment records available, dating from September 2009 through May 2010, fail to show prescribed bed rest or specific treatment for an incapacitating episode.  Considering the Board's efforts in this regard, the stress that the Board put on the records, and the lack of evidence of such prescribed bed rest in the private treatment records, the Board finds that the Veteran's failure to supply the records, or a signed release allowing VA to obtain them, make his claims that he has required physician-prescribed bed rest, and his claim that such records exist, incredible.  Caluza, 7 Vet. App. at 511-12.  The actual treatment records are not necessarily required to make a finding of prescribed bed rest, but because the lay statements in that regard are not credible, there is nothing in the claims file upon which to base such a finding. 

Without credible evidence that the Veteran has had episodes resulting in physician-prescribed bed rest and treatment by a physician, the examiner's other bases for his opinion are insufficient to render the opinion probative of the issue.  There is no question that the Veteran's spine disability is severe; that fact is reflected in the current 40 percent rating, as well as the other rated residuals of the disability (20 percent for radiculopathy, and a separate 10 percent for a painful scar related to spine surgery).  The question before the Board is whether there is credible evidence of incapacitating episodes, as defined by the IVDS formula, lasting more than six weeks in a one-year period.  The record does not provide such evidence.  Without credible evidence of at least six weeks of incapacitating episodes, a rating higher than 40 percent under the IVDS formula is not warranted.  38 C.F.R. § 4.71a, IVDS Formula.

The Board has also considered whether any other rating action should be taken with regard to any additional neurological disabilities related to his lumbosacral disability.  Under VA regulations, objective neurologic abnormalities associated with a spine disability are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 1.  In this case, consideration of additional ratings is not warranted.  The only diagnosed neurological abnormality associated with the spine is the Veteran's service-connected radiculopathy of the left lower extremity.  The Board inferred a claim for an increase in his rating for that disability following the July 2010 Travel Board hearing, and ultimately the RO readjudicated the claim in December 2011.  The Veteran did not appeal this rating decision. 

Extraschedular Consideration

The Board has also considered whether the Veteran's spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's spine disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, including consideration of ankylosis and incapacitating episodes, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization related to his spine.  While he did assert during the course of his appeal that he became unemployed as a result of his spine disability, the Board observes that (a) the Veteran, per the most recent evidence available (an October 2011 peripheral nerves examination), he had gained new employment in a sedentary position.  Further, the Veteran's claim for a total disability rating due to individual unemployability, which included consideration of the impairment caused by his spine condition, was denied in April 2012, and the Veteran did not choose to appeal that decision.  Most importantly, the Board notes that, to the extent that the record suggests there could be additional impairment associated with his spine disability, VA has provided him multiple opportunities to provide the private medical evidence that he claims will support his claim; despite a window of opportunity to submit those records dating to at least the November 2010 remand, the Veteran has not done so.  Such evidence may have suggested either a higher rating, or indicated that extraschedular consideration was warranted.  The Board finds that the Veteran's spine disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to an initial disability rating in excess of 40 percent for post-operative herniated nucleus pulposus of the lumbosacral spine is denied.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


